Title: From George Washington to Major General Stirling, 4 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Quarters [Fishkill] 4th October 1778.
          
          It is now three days since I have received any Intelligence from Your Lordship—this makes me the more uneasy as my movements depend altogether upon the indications of those of the enemy—it is of so much importance to me to be regularly informed—that I must request you will send expresses daily—acquainting me precisely with the enemys position, and communicating such intelligence as you may collect from Spies—Deserters &ca.
          It is often a satisfaction to know that nothing new has happen’d altho it may not appear very interesting to make a report of it—and Your Lordship will at any rate be able to compensate the dearth of events by favoring me with your conjectures. I am with great regard Your Lordships most obedt Servt
          
            Go: Washington
          
          
          p.s. I open this letter to acknowlege the receipt of your Lordship’s favour of yesterday—I have also received two New York papers transmitted me by Mr Livingston at your desire—I have nothing to add, but my thanks for the intelligence you communicate.
          Major Washington with Moylan’s Reg. is on his way to join your Lordship.
          
        